ING Life Insurance and Annuity Company and its Variable Annuity Account C ING FLEXIBLE INCOME Supplement dated February 15, 2012 to the Contract Prospectus dated April 29, 2011, as amended The following information amends certain information contained in your variable annuity Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. IMPORTANT INFORMATION REGARDING AN UPCOMING FUND REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the Invesco V.I. Capital Appreciation Fund. 1. On November 30, 2011, the Board of Trustees of the AIM Variable Insurance Funds (Invesco Variable Insurance Funds) approved a proposal to reorganize and merge the following funds. Subject to shareholder approval, effective on or about April 30, 2012, (the “Reorganization Date”) the following Merging Fund will reorganize into and become part of the following Surviving Fund: Merging Fund Surviving Fund Invesco V.I. Capital Appreciation Fund (Series I) Invesco Van Kampen V.I. Capital Growth Fund* (Series I) * Effective upon the closing of the Reorganization Date, the Invesco Van Kampen V.I. Capital Growth Fund will be renamed to the Invesco Van Kampen V.I. American Franchise Fund. · As a result of the fund reorganization and merger, on the Reorganization Date, the Surviving Fund will automatically be added to your contract. ·
